Citation Nr: 1130067	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-37 195	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a heart disorder.


[The motion to revise the Board's March 19, 1998 and April 14, 2003 decisions based on clear and unmistakable error will be addressed in a separate, contemporaneously issued Board decision.]


REPRESENTATION

Veteran represented by:	Francis A. Considine, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Veteran; K.M., Observing



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from November 1975 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The issue of entitlement to service connection for a heart disorder will be addressed in the remand portion of the decision and is remanded to the RO.


FINDINGS OF FACT 

1.  In October 1987, the RO denied the Veteran's original claim of entitlement to service connection for a heart disorder.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.

2.  In September 1995, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a heart murmur.  In April 2003, the Board denied the claim of entitlement to service connection claim for a heart disorder.

3.  Evidence received since the April 2003 Board decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for a heart disorder.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a heart disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a heart disorder because the claim is reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from November 1975 to June 1977.  The Veteran submitted a claim of entitlement to service connection for a heart murmur in September 1987, which was denied in October 1987.  Although she received notice of the October 1987 denial and notice of her appellate rights, the Veteran did not perfect an appeal.  See 38 C.F.R. § 20.302(b) (2010).  As such, the September 1987 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

In July 1992, the Veteran submitted a claim of entitlement to service connection for a heart murmur, to include as secondary to her service-connected residuals of a subtotal thyroidectomy of a non-toxic goiter.  In August 1992, the Veteran was informed that new and material evidence was required to reopen her claim of 

entitlement to service connection for a heart murmur given the prior final denial and, because no such evidence had been submitted, the claim was administratively denied.

In September 1995, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a heart "condition," to include as secondary to service-connected residuals of a subtotal thyroidectomy of a non-toxic goiter.  In a May 1996 rating decision, the Veteran's claim to reopen the issue of entitlement to service connection for minimal mitral regurgitation was denied.  The Veteran then perfected an appeal.

A Board decision in March 1998, reopened the Veteran's service connection claim for a heart disorder.  The Board then remanded this issue to the RO for further development and adjudication on the merits.  In April 2003, after the claim had been remitted for further appellate review, the Board entered a decision that denied the Veteran's claim of entitlement to service connection for a heart disorder.  This decision is final.  38 U.S.C.A. § 7104.

In July 2005, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a heart murmur, which was denied in July 2006 rating decision.  The Veteran perfected an appeal to the Board for appellate review.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate 

determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO denied reopening the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the Board's April 2003 decision is the last final disallowance, the Board must review all of the evidence submitted since that decision to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the Board's April 2003 decision, the evidence of record included the Veteran's service treatment reports.  Among these records was the Veteran's April 1977 separation examination that demonstrated a diagnosis of systolic heart murmur.  The medical professional conducting the examination opined that the Veteran's systolic heart murmur was related to her then pregnancy.  The Veteran's service treatment records were otherwise silent as to complaints of or treatment for a heart murmur, or any other heart condition, disease, or disorder.

In August 1977, the Veteran underwent a VA examination.  A clinical and radiological examination did not reveal any heart pathology.

In November 1995, the Veteran underwent a VA examination, which included a radiological evaluation of the Veteran's chest.  Ultimately, the diagnoses were a heart murmur, with an unknown etiology, and mild cardiomegaly.  A cardiac echo/Doppler examination demonstrated mild left ventricular hypertrophy and minimal mitral regurgitation.

During a December 1998 VA cardiology examination, the Veteran reported to the examiner that she was unaware that she had been diagnosed with or that she was being treated for hypertension.  Based on a review of the Veteran's treatment records, the examiner rendered a diagnosis of mild systolic hypertension that was "probably" related to her obesity.  A diagnosis of a heart murmur was not provided.

In August 2002, the Veteran underwent a cardiology VA examination.  After reviewing the Veteran's claims file, the Veteran's statements, and performing a physical examination, the diagnosis was "very, very faint" grade I-II/VI systolic murmur, heard at the apex of the Veteran's heart.  The examiner characterized it as a "long" systolic murmur that did not appear to be of the "diamond shaped variety," which suggested that it was from the mitral regurgitation.  The examiner also provided a diagnosis of hypertension with cardiomegaly, and mild left ventricular hypertrophy secondary to hypertension.  The examiner characterized the cardiac examination as otherwise "unremarkable."  The examiner then opined that the Veteran's hypertension was neither caused nor aggravated by her service-connected residuals of a subtotal thyroidectomy of a non-toxic goiter.

In April 2003, the Board denied the Veteran's claim of entitlement to service connection for a heart disorder.  Therein, the Board acknowledged the diagnosis of a systolic murmur upon the Veteran's separation from active duty service.  However, the Board found that, because the medical professional conducting the examination related the Veteran's heart murmur to her existent pregnancy; because the August 1977 VA examination did not result in a diagnosis of any heart pathology; and because the first diagnosis of heart disease was many years after the Veteran's service separation, service connection on a direct basis was denied.  Further, the Board denied service connection for a heart disorder on a secondary basis because the August 2002 VA examiner's opinion was the only competent etiological opinion of record.

Since the Board's April 2003 decision, the Veteran submitted an illegibly dated note from J.J.U., M.D., wherein the doctor stated that it was "possible" that the Veteran's heart murmur on service separation was that same as her current grade II/VI systolic murmur.

The Veteran also submitted a September 2006 letter from R.J.K., M.D.  Dr. R.J.K. reviewed a "portion" of the Veteran's service treatment records, including the April 1977 separation examination.  Dr. R.J.K. found that the diagnosis rendered upon the Veteran's separation was a grade II-III systolic murmur in the second right and left intercostals space.  Dr. R.J.K then opined that "it was equally likely as unlikely that the heart murmur [the Veteran] has currently is the same heart murmur that she had while in the service."

The evidence submitted since the Board's April 2003 decision is both new and material evidence.  Dr. J.J.U.'s and Dr. R.J.K.'s opinions are both new because neither has been previously submitted to VA for consideration.  Further, both opinions are material because they relate to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, in April 2003, the Board found that there was no medical evidence relating a then current heart disorder to the inservice diagnosis of a systolic murmur or otherwise to the Veteran's active duty service.  Dr. J.J.U.'s' and R.J.K.'s specifically address this point.  

Consequently, the Veteran has submitted new and material evidence sufficient to reopen her claim of entitlement to service connection for a heart disorder.  In determining that the evidence submitted since the April 2003 Board decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a heart disorder is reopened and, to this extent only, the appeal is granted.



REMAND

As discussed above, the Veteran submitted a note from Dr. J.J.U., wherein the doctor opined that it was "possible" that the Veteran current heart murmur was the same as the heart murmur diagnosed upon her active service separation.  Medical opinions couched in terms of "may" or "possible" are too speculative to establish service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

The Veteran also submitted a letter from Dr. R.J.K., dated in September 2006.  Therein, the doctor indicated that a review of a "portion" of the Veteran's service treatment records was undertaken prior to rendering an opinion.  Although Dr. R.J.K. found that it was "equally likely as unlikely" that the Veteran's current heart murmur was the same heart murmur that she had upon service separation, the doctor did not have the benefit of the Veteran's entire claims file, including the August 1977 VA examination report, which, after clinical and radiological evaluations, did not include a diagnosis of any heart pathology.  Moreover, Dr. R.J.K. did not provide an underlying rationale for the delivered opinion.  A medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, an opinion that is unsupported and unexplained is purely speculative and does not provide the requisite degree of certainty.  Id.; see also Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board afforded the Veteran with a VA examination in August 2002; however, this examination was primarily to determine the etiological relationship, if any, between any heart pathology and her service-connected residuals of a subtotal thyroidectomy of a non-toxic goiter.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on a longitudinal review of the Veteran's claim, the Board finds that the evidence is otherwise insufficient to determine entitlement to service connection.  As such, the Board finds that a remand in order to afford the Veteran a VA examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the statement of the case dated in October 2007, the RO indicated that the Veteran's heart murmur was a congenital defect and, thus, not subject to service connection.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Beyond the record not including evidence demonstrating that the Veteran's heart murmur or other heart pathology was a congenital defect, service connection is available for congenital and developmental defects under certain circumstances.  Generally, congenital or developmental defects are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if the congenital or developmental defect was subjected to a superimposed disease or injury, the resulting additional disability may be service connected.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and inform him that upon proper authorization as required by VA regulations, copies of his service treatment records would be furnished to Dr. R.J.K.  Upon receipt of the authorized release, the RO must provide Dr. R.J.K. with all relevant service treatment records.

2.  Thereafter, the RO must request all pertinent clinical data and medical literature on which Dr. R.J.K. based the September 2006 opinion that the Veteran's current heart murmur "was equally likely as unlikely" as the same heart murmur she had in service.  If the Veteran's service treatment records are provided to Dr. R.J.K., the RO must request that Dr. R.J.K. offer a current opinion based on a review of the additional evidence as to whether the heart murmur shown in service is related to the Veteran's current heart murmur.  Dr. R.J.K. must provide an opinion as to whether the Veteran's current heart murmur is a congenital or developmental defect, or if it is a hereditary or familial disease.  If Dr. R.J.K. determines that any the Veteran's heart murmur is a congenital or developmental defect, Dr. R.J.K. must then opine as to whether the heart murmur was subjected to a superimposed injury or disease in service that resulted in additional disability.  If Dr. R.J.K. finds that the Veteran's heart murmur is a hereditary or familial disease, Dr. R.J.K. must then opine as to when the heart murmur was first manifested and diagnosed, and if it was aggravated by the Veteran's military service or by a service-connected disorder.  A complete rational for all opinions must be provided.  If Dr. R.J.K. cannot provide the requested opinions without resorting to speculation, it must be so stated, and Dr. R.J.K. must provide the reasons why an opinion would require speculation.  Dr. R.J.K. must provide all information regarding medical literature and clinical findings upon which all opinions are based.

3.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the presence of any heart pathology, to include, but not limited to a systolic murmur, hypertension, cardiomegaly, mild left ventricular hypertrophy, and mitral valve regurgitation.  If any heart pathology is present, the examiner must ascertain each such disorder's etiological relationship to the April 1977 diagnosis of a systolic heart murmur, to the Veteran's active duty service, and to any of the Veteran's service-connected disabilities.  

The examiner must state whether any present heart pathology is a congenital or developmental defect, or if it is a hereditary or familial disease.  If the examiner determines that any present heart pathology is a congenital or developmental defect, the examiner must then opine as to whether the defect was subjected to a superimposed injury or disease in service that resulted in additional disability.  If the examiner finds that any present heart pathology is a hereditary or familial disease, the examiner must opine as to when the disease was first manifested and diagnosed, and if it was aggravated by the Veteran's military service or by a service-connected disorder.  

The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is her responsibility to report for the VA examination scheduled and to cooperate in the development of the claim remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examinations was sent to her last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with her claims file.

5.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her attorney.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


